 
FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT
 
THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (the
“Amendment”), is made and entered into as of the 14th day of December, 2010, by
and between CORAC, LLC, a Delaware limited liability company (“Seller”), and NTS
REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership
(“Purchaser”).
 
RECITALS
 
 
Seller and Purchaser entered into that certain Real Estate Purchase and Sale
Agreement dated as of December 3, 2010, (the “Agreement”), and now wish to amend
the Agreement on the terms hereinafter provided.
 
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser hereby amend the
Agreement as follows:
 
1.           Definitions.  Capitalized terms used herein but not otherwise
defined have the meanings ascribed to them in the Agreement.
 
2.           Purchase Price.  Line 5 of the Summary Statement is hereby amended
to state “$37,075,000.”
 
3.           Approval Date.   Line 7 of the Summary Statement is hereby amended
to state “December 14, 2010; provided, however, the Approval Date for (i)
Purchaser’s notification to Seller of which Contracts are to be terminated as of
the Closing Date, and (ii) title and survey objections, remains December 17,
2010”.
 
4.           Approval Deposit.  Line 6(b) of the Summary Statement is hereby
amended to state “$400,000.00 (on the Approval Date).”
 
5.           Ratification.  In all other respects, except as modified hereby,
the Agreement remains unmodified and in full force and effect.
 
6.           Counterparts.  This Amendment may be executed in counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same instrument, binding on the parties hereto, and
the signature of any party to any counterpart shall be deemed a signature to,
and may be appended to, any other counterpart.
 
[Remainder of page intentionally left blank. Signature page to follow.]
 

 
 
 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year written above.




PURCHASER:
 
NTS REALTY HOLDING LIMITED
PARTNERSHIP, a Delaware limited
partnership
 
By:  NTS Realty Capital, Inc., a Delaware
corporation, its managing general partner
 
 
By: /s/ Neil A. Mitchell        
Name: Neil A. MItchell
Title: SVP
SELLER:
 
CORAC, LLC, a Delaware limited liability
company
 
By:   Connecticut General Life Insurance
         Company, its managing member
 
By:   CIGNA Investments, Inc., its authorized
         representative
       
         By: /s/ Michele A.C. Kadis      
        Name: Michele A.C. Kadis
                Its: Managing Director


